Title: To James Madison from Peter Dobell, 14 January 1802 (Abstract)
From: Dobell, Peter
To: Madison, James


14 January 1802, Bordeaux. Has returned from Le Havre to arrange his private concerns. Communicates some observations on difficulty of complying with JM’s 10 June instructions. Shipmasters are averse to presenting their papers to consuls in spite of frequent solicitations. This necessitates his acquiring secondhand information from customhouse clerks “who are frequently, both exceedingly inaccurate, and uncivil” and “conceive it a fav⟨or⟩ to permit a copy of their notes.” Urges that consuls be legally empowered to examine ships’ documents, as the sale and circulation of forged American papers has given Europeans “a contemptuous opinion, of our national chara⟨cter⟩ and good faith.” Reports that in its exequatur for him the French government limited his authority to the lower Seine. Skipwith applied on his behalf for an extension to enable him to appoint agents at smaller ports. Encloses Talleyrand’s reply for JM’s “consideration & decision.” Forwards Paris papers and copies of Le Havre Courrier Maritime containing information on the formidable force going to Saint-Domingue: twenty-five thousand men have sailed from Brest, three thousand from La Rochelle, six thousand from Le Havre, and five or six thousand from Lorient. It has been hinted that not all are intended for the West Indies. The cession of New Orleans to France is positively asserted, and Dobell has “been private⟨ly⟩ informed, that they contemplate an attack up⟨on⟩ our Western Territory.” Cannot vouch for accuracy of report but could not “pass it in silence.” Adds that large supplies of flour have arrived at Bordeaux and every French ship bound for the West Indies is required to carry some flour for the army.
 

   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 4 pp. Enclosure not found.


   A full transcription of this document has been added to the digital edition.
